   Case:19-04547-BKT13 Doc#:69 Filed:09/23/20 Entered:09/23/20 07:59:43                        Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                Document    Page 1 of 2 COURT
                                      FOR THE DISTRICT OF PUERTO RICO

IN RE:

GIOVANNI MARIN IRIZARRY                                            CASE NO. 19-04547-BKT
WALESKA OLIVO SANTIAGO                                             CHAPTER 13
   DEBTOR(S)
                                                                    **AMENDED DOCUMENT**

                                       TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period (years) is: 5

2. The liquidation value of the estate is :$ To be determined

3. The general unsecured pool is :$ To be determined



            AMENDED PLAN DATE: August 24, 2020                     PLAN BASE: $13,800.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 9/23/2020
                      FAVORABLE                                       X UNFAVORABLE
  1. [X] FAILS DISPOSABLE INCOME TEST § 1325(b)(1)(B):

   a. Provide evidence for the following deductions claimed in form 122 C-2 (SCMI): “Optional telephones and
telephone services in the amount of $60.00, SCMI line 23.” ; “Continuing contributions to the care of household
or family members in the amount of $150.00, SCMI line 26, not listed in Schedule J. “


  2. [X] FAILS LIQUIDATION VALUE TEST § 1325(a)(4):

  Provide documentation regarding claim against AAA, claim for violation for FDCPA against Gube Coop,
claim against Dr Elisabeth Pacheco and claim against HIMA in order to review values disclosed in Schedule
A/B.




  [X] OTHER:

  a. Unsecured-pool should be disclosed at part 5.1 box 1 of the plan, at this point in time it is to be
determined in light of the documentation to sustain expenses claimed. b. Provide maturity date for retirement
loan. c. Provide evidence of payment for vehicle's daughter in the amount of $200.00 monthly. (Provide
maturity date) d. Also, provide evidence of $350 for allowance for daughter. e. Provide evidence of preferential
payments to Coop Minillas (payroll deduction); Marcus Goldman (thru bank statements), Credit Cards - Sam's,
JC Penny, Macys, 2 Chase, Pentagon, FirstBank. Provide bank statements from April thru August 2019. Also,
Amend SOFA accordingly. f. Amend SOFA to disclose adversary proceeding against Dra. Elizabeth Pacheco.
Debtors alleged that a proceeding was filed on September 9, 2019 in the amount of $100,000.00, debtors have
not provided documentation. Also, amend SOFA and Schedule A/ B" accordingly. g. Pending objection to
confirmation filed by FirstBank.
   Case:19-04547-BKT13 Doc#:69 Filed:09/23/20 Entered:09/23/20 07:59:43                                                              Desc: Main
                              Document Page 2 of 2
TRUSTEE'S REPORT ON CONFIRMATION                                                                                                        Page 2


 NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
     are available to parties in interest at the Trustee’s Office.

                                                                                         /s/ Pedro R Medina
                                                                                         Pedro R Medina
 Atty: JESUS ENRIQUE BATISTA                                                             USDC #226614
                                                                                          ALEJANDRO OLIVERAS RIVERA
                                                                                          Chapter 13 Trustee
                                                                                          PO Box 9024062, Old San Juan Station
                                                                                          San Juan PR 00902-4062
                                                                                         CMC - EN
